
	

115 S3015 IS: Water Affordability Act
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3015
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2018
			Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to establish a low-income sewer and drinking water
			 assistance pilot program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Water Affordability Act.
 2.Low-income sewer and drinking water assistance pilot programTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following:
			
				124.Low-income sewer and drinking water assistance pilot program
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means a municipality, or a public entity that owns or operates a public water system (as defined in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f)), that is affected by a consent decree relating to compliance with this Act.
 (2)Environmentally at-risk householdThe term environmentally at-risk household means— (A)a household located within 5 miles of an environmentally hazardous site, including waste disposal, manufacturing, and energy production facilities; and
 (B)as indicated by the EJScreen tool of the Environmental Protection Agency, a household located in an area with—
 (i)a high minority population; and (ii)a high environmental indicator.
 (3)HouseholdThe term household means any individual or group of individuals who are living together as 1 economic unit. (4)Low-income householdThe term low-income household means a household—
 (A)in which one or more individuals are receiving— (i)assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (ii)supplemental security income payments under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (iii)supplemental nutrition assistance program benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
 (iv)payments under— (I)section 1315, 1521, 1541, or 1542 of title 38, United States Code; or
 (II)section 306 of the Veterans' and Survivors' Pension Improvement Act of 1978 (38 U.S.C. 1521 note; Public Law 95–588); or
 (B)that has an income that, as determined by the State in which the household is located, does not exceed the greater of—
 (i)an amount equal to 150 percent of the poverty level for that State; and (ii)an amount equal to 60 percent of the median income for that State.
 (5)Sanitation servicesThe term sanitation services has the meaning given the term in section 113(g). (b)Establishment of pilot program (1)In generalThe Administrator shall establish a pilot program to provide grants to not less than 10 eligible entities to assist low-income households and environmentally at-risk households in maintaining access to sanitation services and drinking water.
 (2)Lower income limitFor purposes of the pilot program under this section, an eligible entity may adopt an income limit that is lower than the limit described in subsection (a)(4)(B), except that the eligible entity may not exclude a household from eligibility in a fiscal year solely on the basis of household income if that income is less than 110 percent of the poverty level for the State.
 (c)ReportNot later than 1 year after the date of enactment of this section, the Administrator shall submit to Congress a report on the results of the pilot program under this section..
		
